10

11

LZ

L3

14

15

16

Li?

18

19

20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOSHUA KANE SMITH, Case No. 2:19-cv-01650-PSG (AFM)

Petitioner, ORDER ACCEPTING FINDINGS AND

RECOMMENDATIONS OF UNITED
C. KOENIG. Warden STATES MAGISTRATE JUDGE

V.

Respondent.

 

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the petition, records on
file and the Report and Recommendation of United States Magistrate Judge (“R&R”)
recommending that the stay previously granted in this action be lifted. The Court
construes Petitioner’s “Notice of Withdrawal” to be objections to the R&R and has
engaged in a de novo review of those portions of the R&R to which objections have
been made.

The Court accepts the findings and recommendations of the Magistrate Judge,
and Petitioner’s objections are overruled. Petitioner indicates that since the stay was
granted, he has presented his unexhausted claim to the Los Angeles County Superior
Court, which denied it. He also states that he “intends” to file a petition in the
California Court of Appeal “within the next few days.” As explained in the R&R,

however, Petitioner has been cautioned more than once that he must present his claim

 
10

11

12

13

14

15

16

L?

18

19

20

21

22

23

24

25

26

27

28

 

to the California Supreme Court and that unexcused delay in doing so could result in
an order vacating the stay. This action has been stayed for eight months.
Notwithstanding repeated warnings and opportunities to do so, Petitioner concedes
that he still has not filed a petition in the California Supreme Court. While Petitioner
states that he has no legal training and limited education, these facts do not
demonstrate that he acted diligently. Petitioner’s objections fail to explain why he
has been unable to file a petition in the California Supreme Court raising his
unexhausted claim during the eight months that this action has been stayed.

IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
the Magistrate Judge is accepted and adopted; and (2) the stay previously entered is

vacated.

DATED: 7 Qe JFL

PEHLIP S. GUTIERREZ
UNITED STATES DISTRICT JUDGE

 
